An a mb, Judge,
delivered the opinion of the court.
The defendant was convicted of an assault with intent to maim his wife. Upon the trial the wife was the main witness who testified to the alleged assault. Some eviderrce was given to impeach her character for veracity and also to sustain it.
In like manner evidence was given of the good character of the defendant as a peaceable and quiet citizen and evidence to to impeach his character.
*253The following instruction was given on the part of the State and objected to by the defendant. “7th. The court instructs the jury that the evidence of good character is of most value in cases, where the jury are from the facts and circumstances of the case in doubt, as to the guilt of the offense with which the defendant is charged. But where the facts in the case indicate and show the guilt of the defendant of the offense with which he is charged, then in such case uncontradieted evidence of good character cannot avail the defendant, or inure to his acquittal by the jury; in such case the only effect of uncontradicted evidence establishing a good character is to lessen the punishment for the commission of the offense. ”
This instruction is clearly erroneous. The first clause of the instructions as an abstract proposition may be true. In cases of doubt the good character of the prisoner ought to be of more weight than where the evidence is clear and positive. But in all eases whether the evidence of guilt is circumstantial or positive, the good character of the accused is proper evidence to go to the jury on the plea of not guilty. If however the jury is satisfied of the prisoner’s guilt from all the other facts and circumstances detailed in evidence, his good character cannot be looked to as a ground of acquittal.
Some of the other instructions-given on the part of the State are complained of as subject to verbal criticism, but they seem to be substantially correct.
For the error in the above instruction, the judgment will be reversed and the cause remanded.